DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ross in US Patent 10858821.
Regarding Claim 8, Ross teaches a corner bracket, comprising: a body area comprising a first end (200) having a first hole (within 224)  therethrough and a second end having a second hole (within 222/223) therethrough; and a first receptacle (222) and a second receptacle (223) connected to the second end of the body area, wherein the first receptacle and the second receptacle each comprises: a tubular structure comprising an open end (the outer end) and an endcap (the inner end); and a slot (the “slits” on either side of the tube) extending from the open end, traversing the length of the tubular structure, and terminating in the endcap.
Regarding Claim 9, Ross teaches that the first receptacle and the second receptacle are oriented at an angle of 120 degrees or less relative to each other.
Regarding Claim 10, Ross teaches that the first receptacle endcap and the second receptacle endcap are arranged adjacent and at an angle of 120 degrees or less relative to each other.
Regarding Claim 11, Ross teaches that the first hole is configured to permit traversal therethrough along a first axial plane, and the first receptacle open end and the second receptacle open end are configured to permit traversal therethrough along a second axial plane situated 90 degrees or less relative to the first axial plane.
Regarding Claim 12, Ross teaches that the second hole is configured to permit traversal therethrough along the first axial plane.
Regarding Claim 13, Ross teaches a corner bracket, comprising: a body comprising a first end having a first connection area (223) and a second end (222/224) having a second connection area; and a first receptacle and a second receptacle (222 and 224) connected to the second end of the body, wherein the first receptacle and the second receptacle each comprises: a tubular structure comprising an open end (the outer ends) and an endcap (the inner ends); and a slot (the “slit”) extending from the open end, traversing the length of the tubular structure, and terminating in the endcap.
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art made of record has failed to suggest, either singly or in combination, a novel portable shelter including a suspension ring connected via a plurality of cords to a plurality of corner brackets, a plurality of rigid rods connected between the corner brackets and having a plurality of rod cords connecting the rods, a privacy curtain with a zipper to provide access to the enclosure, the curtain attached to the corner brackets by a plurality of grommets, and a webbing at the bottom of the curtain to restrain the curtain.
The nearest prior art (such as Broun, Hulin, and Carlson) generally teaches suspended shelters but fails to teach the corner bracket/rigid rod/rod-cord arrangement claimed by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dominick and Parker teach suspended enclosures. Yazaki, Lapping, Etheridge, and Murphy teach corner brackets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636